Citation Nr: 0214850	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  01-08 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a right wrist fracture, currently rated as 10 
percent disabling, 

2.  Entitlement to a separate rating for scars of the right 
wrist resulting from surgery.  

3.  Entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321 for postoperative residuals of a right wrist 
fracture.  

4.  Entitlement to an increased rating for residuals of a 
left thumb injury, weakness, and numbness, currently rated as 
10 percent disabling.  

5.  Entitlement to a separate rating for scars of the left 
thumb.  

6.  Entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321 for a left thumb injury.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to June 
1989.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied increased ratings for the veteran's 
disabilities of the right wrist and left thumb.  He initiated 
an appeal of this decision.  

In his statements to the VA, the veteran contended that 
because his service-connected right wrist and left thumb 
interfere with his ability to maintain employment, 
extraschedular evaluations are warranted.  Entitlement to 
extraschedular evaluations for the veteran's service-
connected disabilities, as well as an increased rating for 
residuals of a left thumb injury, and entitlement to separate 
ratings for scarring of the right wrist and left thumb will 
be considered in the remand portion of this decision.  The 
issues on the title page of this decision have been revised 
to reflect the matters before the Board.

It is observed that the RO certified the issue of a 
compensable evaluation for laceration of the distal third 
finger, left hand.  There is no substantive appeal as to this 
issue, and the veteran denies the presence of such scar.  See 
VA examination of September 2000 wherein the veteran claimed 
that there was no such scar.  VA 

regulation 38 C.F.R. § 19.35 (2002) provides with regard to 
certification of appeals as follows:


§ 19.35 Certification of appeals. 

Following receipt of a timely Substantive 
Appeal, the agency of original 
jurisdiction will certify the case to the 
Board of Veterans' Appeals. Certification 
is accomplished by the completion of VA 
Form 8, "Certification of Appeal."  The 
certification is used for administrative 
purposes and does not serve to either 
confer or deprive the Board of Veterans' 
Appeals of jurisdiction over an issue.

In view of the fact that there is no controversy and no 
substantive appeal and because the Certification on Appeal 
does not confer jurisdiction on the Board, this issue will 
not be discussed.


FINDINGS OF FACT

1.  The duties to notify and assist have been substantially 
fulfilled.

2.  The veteran's service-connected residuals of a right 
wrist fracture are characterized by pain and limitation of 
motion.  


CONCLUSION OF LAW

The criteria for an increased schedular rating in excess of 
10 percent for residuals of a right wrist fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§  4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5010-5003, 5205-14 (2001); 66 Fed. 
Reg. 45, 620, 45, 630 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§  3.159 and 3.326).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran filed a claim in March 2000 for increased ratings 
for the disabilities at issue.  He also alleged that these 
disabilities interfered with his ability to work.  

The veteran was afforded a VA skin examination in September 
2000.  He gave a history of a fracture of the right wrist and 
first carpal bone for which he had surgery.  The carpal bone 
was pinned.  The diagnosis was mild superficial scars causing 
no gross disfigurement nor gross loss of function.  

That same month, the veteran was afforded a hand examination.  
As to the wrist itself, the veteran reported dull pain, which 
was increased with prolonged use of the right hand.  On 
examination, range of motion testing of the right wrist 
demonstrated extension to 35º, flexion to 40º, ulnar 
deviation to 30º, and radial deviation to 5º.  X-ray 
examination of the right wrist revealed mild degenerative 
changes, with no other abnormalities noted.  The final 
impression included residual, history of right wrist 
fractures with limitation in active range of motion. 

The veteran underwent a private orthopedic examination in 
September 2001.  He was noted to be right-handed.  He 
reported that he was currently employed as a drywall 
finisher.  He complained of increasing pain over the past 
year or more in the right wrist.  The right wrist had 
extension to 30º, flexion to 40º, radial deviation to 5º, and 
ulnar deviation to 30º.  Pronation and supination were within 
normal limits; however, he had marked crepitus at the carpal 
joints.  X-rays of the right wrist revealed nonunion of the 
scaphoid and arthrosis of the wrist.   

A second VA examination was performed in December 2001.  The 
veteran's complaints were similar to those described earlier.  
Range of motion testing of the right wrist demonstrated 
extension to 33º, flexion to 45º, ulnar deviation to 30º, and 
radial deviation to 5º.  Muscle strength was 4/5 for the 
right wrist.  X-rays of the right wrist confirmed a prior 
fracture of the scaphoid and was essentially unchanged from 
the X-ray taken in September 2000.  

In January 2002, the examiner issued an addendum to the above 
examination.  He noted that on examination in December 2002, 
the veteran had mild weakness in muscle strength for wrist 
flexors and extensors.  He also noted that with repetitive 
range of motion, there was further weakness in muscle 
strength which was reduced to 3/5 and further reduced in 
active range of motion about five degrees for ulnar 
deviation, extension and flexion, and about 3 degrees for 
radial deviation.  There was increased weakness and decreased 
active range of motion on repetitive testing.  Also, with 
repetitive use, the veteran had a complaints of increased 
discomfort above the non-union of the scaphoid.

II. Legal Analysis
A. Veterans Claims Assistance Act of 2000

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002)).  For purposes of this appeal only, the 
undersigned will assume that this Act applies to the 
veteran's case.  Pertinent regulations that implement the Act 
were also promulgated.  See 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001).

In this case, the RO has had an opportunity to consider the 
claim now under consideration in light of the above-noted 
change in the law, and the requirements of the new law and 
regulations have been satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By virtue of the 
August 2001 Statement of the Case, the May 2002 Supplemental 
Statement of the Case, and the November 2001 letter to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claim under discussion and 
the evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported private 
medical examination by Dr. Robert J. Maurer, M.D., for his 
orthopedic disabilities, and these records have been 
submitted by the veteran.  VA medical treatment has also been 
afforded the veteran, and these records have also been 
obtained.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  He has also been afforded VA 
medical examinations in conjunction with his claim.  Hence, 
adjudication of the issue of the rating to be assigned the 
wrist is appropriate at this time, and the claim is ready to 
be considered on the merits.

B. Increased rating - Right wrist disability

The veteran seeks a compensable rating for his residuals of a 
fracture of the right wrist.  Disability evaluations are 
based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 1991).  However, where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2001).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2001).  

When assigning a disability rating for musculoskeletal 
injuries, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
The Board notes that under 38 C.F.R. § 4.40, the rating for 
an orthopedic disorder should reflect functional limitation 
which is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  However, when the 
maximum schedular rating is in effect for loss of motion of a 
joint, and the disability does not meet the criteria for a 
higher evaluation under any other applicable diagnostic code 
(after all other potential diagnostic codes have been 
considered), further consideration of functional loss may not 
be required.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that where symptomatology is "distinct and separate," 
scars and underlying muscle or bone injury may be rated 
separately without violating the 38 C.F.R. § 4.14 provision 
against pyramiding.  38 C.F.R. § 4.14 (2000); see Esteban v. 
Brown, 6 Vet. App. 259, 261-262 (1994).  In the present case, 
the veteran has been awarded service connection for, and 
evaluated based on, a right wrist disability.  However, the 
medical record confirms a history of right wrist surgery, 
resulting in several surgical scars of the right wrist.  
Thus, a separate rating for any dermatological impairment 
resulting from the veteran's corrective surgery is for 
consideration.  Id.  This matter will be addressed in the 
Remand portion of the decision.

The veteran's service-connected postoperative residuals of a 
right wrist fracture have been rated as 10 percent disabling 
under Diagnostic Code 5215, for limitation of motion of the 
wrist.  However, 10 percent represents the maximum schedular 
rating available under this Diagnostic Code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (2001).  Because the veteran is 
already receiving the maximum schedular rating for limitation 
of motion of the wrist, consideration of a higher rating 
based on functional loss is not required.  See Johnston, 
supra.  While Diagnostic Code 5215, for ankylosis of the 
wrist, provides for a schedular rating in excess of 10 
percent, the medical evidence of record does not reflect a 
finding of ankylosis of the right wrist, or the functional 
equivalent thereof.  According to the September 2000 and 
December 2001 VA examinations, as well as the September 2001 
private examination, the veteran has had at least some range 
of motion of the right wrist during the pendency of this 
appeal.  Therefore, evaluation of his service-connected right 
wrist disability under Diagnostic Code 5215 is not 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2001).  
As to arthritis, it is noted that traumatic arthritis is 
rated as for degenerative arthritis which is rated on the 
basis of limitation of motion.  Diagnostic Codes 5010-5003.

According to the veteran's September 2001 private medical 
examination, supination and pronation of his forearm are 
within normal limits; thus, evaluation of his right wrist 
disability under Diagnostic Code 5213 is not warranted.  
Likewise, no ulnar or radial involvement has been shown, so 
his right wrist disability may not be rated under Diagnostic 
Codes 5205-12.  According to the December 2001 VA examination 
report, the veteran had some mild weakness of the wrist 
flexors and extensors.  However, in order to warrant a 
disability rating in excess of 10 percent, moderately severe 
impairment of the muscles of the right wrist would have to be 
demonstrated.  See 38 C.F.R. § 4.73, Diagnostic Codes 5307-8 
(2001).  Diagnostic Code 5308 addresses impairment of Muscle 
Group VIII which governs extension of the wrist, fingers, and 
thumb, as well as abduction of the thumb.  Diagnostic Code 
5307 addresses impairment of Muscle Group VII, which governs 
flexion of the wrist and fingers.  Disability analogous to 
moderately severe muscle impairment has not been 
demonstrated.  Rather, the medical evidence of record reveals 
no more than mild weakness.  Moreover, a separate rating 
under the muscle codes is not appropriate as relevant 
diagnostic codes pertaining to rating muscle injuries include 
limitation of motion.  Thus, to rate the veteran under both 
the criteria for limitation of motion and the criteria for 
muscle injury would amount to pyramiding, a practice not 
permitted under VA regulations.  See 38 C.F.R. § 4.14.  Thus, 
evaluation under the diagnostic criteria for muscle injuries 
is not warranted.  Finally, because the medical evidence does 
not demonstrate any nerve involvement of the veteran's right 
wrist, evaluation under the criteria for nerve injuries is 
not warranted.  

Based on the above, the totality of the record is against an 
increased schedular rating in excess of 10 percent for the 
veteran's service-connected residuals of a right wrist 
fracture.  Entitlement to an extraschedular rating and a 
separate rating for the scar will be the subject of the 
remand to follow this decision.  


ORDER

Entitlement to a schedular rating in excess of 10 percent for 
residuals of a right wrist fracture is denied.  


REMAND

The veteran alleged that his service-connected disabilities 
of the right wrist and left thumb interfere with his ability 
to maintain employment.  In cases presenting an exceptional 
or unusual disability picture, based on such factors as 
marked interference with employment or frequent periods of 
hospitalization, so as to render impractical the regular 
schedular standards, an extraschedular evaluation may be 
assigned.  38 C.F.R. § 3.321 (2001).  However, the RO has yet 
to consider the veteran's entitlement to a extraschedular 
rating, or inform him of the evidence need to substantiate 
his claim.  38 U.S.C.A. §§ 5102, 5103 (West 1991 & Supp. 
2002); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, remand of this extraschedular claim as opposed to 
obtaining further development through internal Board channels 
is required to permit further consideration of the issue of 
extraschedular entitlement and any needed referrals under 
38 C.F.R. § 3.321.  See Chairman's Memorandum No. 01-02-01 
(Jan. 29, 2002).  

The veteran also seeks an increased rating for his service-
connected residuals of a left thumb injury, and there is for 
consideration the matter of whether a separate rating is 
assignable for scarring of the right wrist and the left 
thumb.  The rating criteria for the evaluation of ankylosis 
and limitation of motion of the fingers were recently 
changed, effective August 26, 2002.  See 67 Fed. Reg. 48,784-
87 (July 26, 2002) (to be codified at 38 C.F.R. § 4.71a) as 
was the rating criteria for scars.  As the appellant's claims 
were pending when both regulations were revised, he is 
entitled to the version of the applicable criteria most 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Moreover, the examination findings of record are 
currently insufficient to evaluate the veteran under the new 
rating criteria pertaining to limitation of motion of the 
fingers; therefore, remand of this issue is required.  The 
matter of scarring must likewise be addressed in this Remand 
to comply with the provisions of Karnas.

The veteran is hereby notified of the consequences for any 
failure to report for a Department of Veterans Affairs 
examination.

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.  
(b) Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655 (2001).

In light of the above, these claims are REMANDED for the 
following additional development:  

1. The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 and court precedent 
related to this Act and the implementing 
regulations are completed.  In 
particular, the veteran should be 
apprised of the requirements for an 
extraschedular rating for the right wrist 
disability and left thumb disability and 
of the evidence needed to establish such 
rating.

2.  The RO should request that the 
veteran be scheduled for VA orthopedic 
and neurological examinations in order to 
determine the severity of his left thumb 
disability and to evaluate the scars of 
the left thumb and right wrist.  All 
appropriate tests and studies should be 
conducted.  The examiner should present 
all findings in a clear, comprehensive, 
and legible manner on the examination 
report.  The claims folder should be made 
available to the examiner for review 
prior to evaluation of the veteran.  The 
medical basis should be given for all 
opinions expressed by the examiner.  


The orthopedic examiner should:

(a) Determine the gap between the thump 
pad and the fingers with the thumb 
attempting to oppose the fingers.  
Specifically, is there a gap of more than 
one inch, one to two inches, or less than 
one inch.  If there is ankylosis, is it 
unfavorable or favorable.  

(b)  Determine the range of motion or 
ankylosis (favorable, unfavorable or 
extremely unfavorable) of the 
carpometacarpal joint and the proximal 
interphalangeal joint of the thumb.  Are 
either of these joints in extreme flexion 
or extension?  Is there rotation or 
angulation of a bone?

(c)  Determine whether the residuals of 
the left thumb disability cause weakened 
movement, excess fatigability, or 
incoordination; and, if feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion loss as described in (a) above 
or ankylosis (favorable, unfavorable or 
extremely unfavorable) or as described in 
(b) above due to any weakened movement, 
excess fatigability, or incoordination.  

(d) Express an opinion on whether pain 
attributable to the service connected 
left thumb disability could significantly 
limit functional ability during flare-ups 
or when the right thumb is used 
repeatedly over time.  This determination 
should also, if feasible, be expressed in 
terms of the degree of additional range 
of motion loss as described in (a) above 
or ankylosis (favorable, unfavorable or 
extremely unfavorable) or as described in 
(b) above due to any weakened movement, 
excess fatigability, or incoordination.  

(e) With regard to scars of the right 
wrist and left thumb, the examiner should 
comment on the following:

Note the size of the scars in square 
inches.

Are the veteran's scars of the right 
wrist and left thumb tender and/or 
painful on objective examination?  

Are any of the scars unstable (e.g. 
frequent loss of covering of skin 
over scar).

(f) Indicate whether there is any muscle 
disability involved in the veteran's left 
thumb condition.  For each muscle or 
group of muscles affected, the examiner 
should detail all functional impairment 
resulting therein, and describe any 
resulting impairment as mild, moderate, 
or severe. 

The neurological examiner should:

Indicate whether there is any nerve 
damage as a manifestation of the 
veteran's left thumb disability.  If so, 
note the nerve or nerves involved, the 
functions affected and all impairment 
resulting therefrom.  Describe such as 
mild, moderate, or severe.  

3.  The RO must reconsider the veteran's 
claims for an increased rating for 
residuals of a left thumb injury, 
weakness and numbness, whether a separate 
rating is warranted for scar of the right 
wrist and left thumb and whether 
extraschedular ratings are warranted in 
light of the additional medical evidence 
added to the file.  If any action taken 
remains adverse to the veteran, he and 
any representative should be furnished 
with a supplemental statement of the 
case.  He should then be afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

